Dear Dr. Siegel:
Your opinion request concerned the legality of psychological testing administered by persons licensed as Professional Counselors but not licensed as Psychologists.
The statutes in question license two group of professionals in this state. They are:
1).  The "Louisiana Mental Health Counseling Act" LA. R.S. 37:1101
— 1115 and,
2).  Louisiana Psychologist Act. LA. R.S. 37:2351 — 2366
For the reasons set forth below, it is our opinion that only those licensed under the Louisiana licensing law for psychologists are allowed to administer and evaluate psychological tests.  Louisiana law defines the practice of psychology in La. R. S. 37:2352 (5) in pertinent part as follows:
      ". . . The practice of psychology includes but is not limited to psychological testing and evaluation or assessment of personal characteristics such as intelligence, personality, abilities, interest, aptitudes, and neuropsychological functioning;. . .
It is clear that the licensing law for psychologists authorizes this type of testing:
The applicable statute in the "Mental Health Counseling Act" which licenses "Professional Counselors" or L.P.C.'s is LA. R.S. 37:1103 (3) which reads as follows:
      "Mental Health Counseling services "means those Acts and behaviors coming within the practice of mental health counseling as defined in this Chapter.  However, nothing in this Chapter shall be construed to authorize any person licensed hereunder to administer or interpret psychological tests or engage in the practice of psychology in accordance with the provisions of R.S.  37:2352 (5).
Louisiana statutory law authorizes those licensed as psychologists to administer these tests.  It also clearly  prohibits L.P.C.'s from administering; or interpreting those tests in R.S. 37:1103 (3).
In your request, you point out that R.S. 37:1103 (4) as amended in 1989 is being interpreted as allowing; L.P.C.'s to administer those tests.  In our opinion this statute does not allow this interpretation; that statute did not repeal R.S. 37:1103 (3) which contains a black letter prohibition on Mental Health Counselors administering or evaluating those tests. In order for L.P.C.'s to be authorized to test and evaluate in contravention of R.S.37:1103 (3) that statute must be repealed.
In conclusion it is our opinion that Mental Health Counselors (L.P.C.'s) may not administer or interpret psychological tests.
Trusting the above answers your question, we remain
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR:rjh 0399e